       Case 4:20-cr-06002-SAB      ECF No. 97   filed 04/14/20   PageID.345 Page 1 of 2




1
2
3
4                           UNITED STATES DISTRICT COURT
5                       EASTERN DISTRICT OF WASHINGTON
6
7    UNITED STATES OF AMERICA,                       No. 20-cr-6002-SAB
8                       Plaintiff,
9    vs.                                             ACKNOWLEDGMENT OF NOTICE
                                                     OF RIGHTS - INDICTMENT
10   Jose M. Lopez-Orduno
11                 Defendant’s Printed Name.
12         The undersigned defendant does hereby acknowledge: I appeared on this date
13   and was advised as follows:
14
           1. Of the charge or charges placed against me, and I acknowledge receipt of
15            a copy of the:
16                      □   Indictment
17                      □
                        ✔   First/Second/Third/Fourth Superseding Indictment
18
           2. Of the maximum penalty provided by law;
19
20         3. My right to remain silent at all times and if I make a statement it can be
              used against me;
21
22         4. My right to retain my own counsel; and if I am without funds, to have
23            counsel appointed to represent me in this matter;

24         5. My right to a jury trial before a United States District Judge, to be
25            confronted by the United States’ witnesses and to have witnesses attend
              on my behalf;
26
27         6. My right to a detention hearing, if I am in custody;
28

     ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 1
      Case 4:20-cr-06002-SAB   ECF No. 97    filed 04/14/20   PageID.346 Page 2 of 2




1         7. My right, if I am not a United States citizen, to request a Government
             attorney or law enforcement official notify my country’s consulate of my
2            arrest or detention.
3
4
     _______________________________
     s/ L. Faviola Gutierrez                    Date: __________________________
                                                      4-14-2020
5    Interpreter Signature
6
7
     _______________________________
     L. Faviola Gutierrez                       ______________________________
                                                /s Jeremy Sporn with defendant's telephonic consent
8    Interpreter Printed Name                   Defendant Signature
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 2
